UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-2405



In Re:   HENRY EARL MILLER,

                Petitioner.




                              No. 10-1028



In Re:   HENRY EARL MILLER,

                Petitioner.




                On Petitions for Writ of Mandamus.
                       (6:04-cr-00022-HFF-3)


Submitted:   March 16, 2010                 Decided:   March 17, 2010


Before NIEMEYER, MOTZ, and DAVIS, Circuit Judges.


Petitions denied by unpublished per curiam opinion.


Henry Earl Miller, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Henry    Earl     Miller    petitions    for    writs    of   mandamus,

alleging the district court has unduly delayed ruling on his

motions for written orders setting forth his offense conduct

which resulted in his convictions.               He seeks an order from this

court directing the district court to act.                   Our review of the

docket    sheet     reveals    that     the    district    court     denied   these

motions in a text order on December 29, 2009.                         Accordingly,

because    the    district      court     has    recently     decided     Miller’s

motions, we deny the mandamus petitions as moot.                    We grant leave

to proceed in forma pauperis.                 We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                               PETITIONS DENIED




                                          2